DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 12/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-16, 18-46, and 48 is/are pending and currently under consideration for patentability.
Claim(s) 32-46 and 48 is/are withdrawn from consideration.
Claim(s) 1-3, 7-10, 14-16, 18-20, 22-25, and 29-30 is/are rejected.
Claim(s) 4-6, 11-13, 21, 26-28, and 31 is/are objected to.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 02/03/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments filed on 12/21/2021 have been fully considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 

With respect to the claim interpretation(s) under 35 U.S.C. § 112(f), applicant does not mention anything the claim interpretation(s) in the remark filed on 12/21/2021. Therefore, the claim interpretation(s) under 35 U.S.C. § 112(f) are maintained.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Interpretation 
In claims 1 and 2, the limitation “conductor electrode” has been interpreted below as positive electrode and the limitation “ground electrode” has been interpreted below as negative electrode. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 29 and 30, the limitation “a coupling means configured for releasable coupling” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a non-structural term “means” and functional language “for releasable coupling” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (¶0074-0076 of published application) as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-10, 14-16, 18-19, and 29 is/are rejected under 35 U.S.C 103 as being unpatentable over Seres (US PGPUB 20190133812 – of record) in view of Ono (US PGPUB 20200395610).
Regarding claim 1, Seres discloses a base plate (an ostomy wafer 400: ¶0251 and Fig. 4) for an ostomy appliance, comprising:
at least a first layer of an adhesive material (an adhesive layer 406: ¶0252 and annotated Fig. 4) adapted for attachment of the base plate to the skin surface of a user (¶0252);
a backing layer (an encapsulation sheet 404: ¶0253, 0302 and Fig. 4) comprising a film material (the encapsulation sheet 404 is made of polyimide film: ¶0253; thus, Seres discloses/suggests this claimed limitation) forming a distal and a proximal surface of the backing layer (see annotated Fig. 4 below);
wherein a stoma-receiving opening (an ostomy hole 210: ¶0248, 0253, and Fig. 4) extending through the base plate is provided in a center portion of the base plate (the ostomy hole 210 is positioned in a center portion of the base plate 400: Fig. 4); and
a first sensor element (a sensor layer 200: ¶0239, Figs. 2, and 4) comprising at least one sensor pair (see annotated Fig. 4), the sensor pair comprising a first sensor and a second sensor, each of the first sensor and the second sensor (each of sensors 202: ¶0169, 0239, and see annotated Fig. 4), each of the first sensor and the second sensor connected to a control unit interface (each of sensors 202 connected to a hub 122 which includes a hardware processors: ¶0227-0228; thus the hub 122 reads on the claimed control unit interface), such that an electrical signal can be conducted between the first sensor and the second sensor and the control unit interface (¶0227);

…
wherein the second sensor is located at a greater radial distance from the stoma-receiving opening than the first sensor (the first sensor is located closer to the stoma-receiving opening 210 than the second sensor: see annotated Fig. 4).
Seres further discloses/suggests wherein each of the first sensor and the second sensor comprises electrodes (¶0173, 0306, and 0309). However, Seres does not disclose the type of electrodes are used for each of the first sensor and the second sensor. 
In an analogous art for being directed to solve the same problem, detecting moisture level, Ono discloses a moisture sensor comprising a conductor electrode (a positive electrode: ¶0017) and a ground electrode (a negative electrode: ¶0017) for the benefit of detecting conduction between the positive electrode and the negative electrode (¶0017 and 0053).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first sensor and the second sensor of Seres by incorporating a positive electrode and a negative electrode, similar to that disclosed by Ono, in order to detect conduction between the positive electrode and the negative electrode, as suggested ¶0017 and 0053 of Ono and as it has been 

    PNG
    media_image1.png
    509
    691
    media_image1.png
    Greyscale

Regarding claim 3, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses wherein the first sensor (each of the sensors 202, specifically capacitive sensor: ¶0014, 0219, 0260, 0263 and Fig. 32; wherein Fig. 32 is a specific example of the ostomy water 104 having one or more capacitive sensors wherein capacitive sensors are configured to detect moisture) is configured to detect moisture propagation in the center portion of the base plate (each of the sensors/capacitive sensors 202 can detect moisture propagation in the center portion of on the base plate 400: ¶0014, 0263, Fig. 4 and see annotated Fig. 32 below), and the second sensor (each of the sensors 202, specifically capacitive sensor: ¶0219, 0260, 

    PNG
    media_image2.png
    751
    581
    media_image2.png
    Greyscale

Regarding claims 7-9, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses wherein the first sensor is located proximal to the center portion of the base plate (see annotated Fig. 4 above), wherein the second sensor is provided at an outer rim portion of the base plate (see annotated Fig. 4 above), and 
Regarding claim 10, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses one or more additional detection sensors (one of sensors 202: Fig. 4), each of the additional detection sensors being provided at different radial distances from the stoma-receiving opening (Fig. 4). 
Regarding claim 14, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses wherein the first sensor comprises a layer or sheet component (¶0220). 
Regarding claim 15, Seres in view of Ono discloses all the limitations as discussed above for claim 14.
Seres further discloses wherein at least a portion of the layer or sheet component is adapted to be moisture permeable for the benefit(s) of allowing monitoring/detecting leaks/moisture (¶ 0170 and 0276). 
Regarding claim 16, Seres in view of Ono discloses all the limitations as discussed above for claim 14.
Seres further discloses/suggest wherein the layer or sheet component comprises a planar distal surface and a planar proximal surface (Figs. 2 and 4), and wherein each of the first sensor and the second sensor are is encapsulated/embedded in the layer or sheet component for the benefits of improving their fixation and/or their corrosion (¶0239-0240 and 0223). 

Regarding claim 18, Seres in view of Ono discloses all the limitations as discussed above for claim 14.
Seres further discloses/suggests wherein each electrode is provided in one and the same plane of the layer or sheet component (¶0248, 0306, Figs. 6 and 36).
Regarding claim 19, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses/suggests wherein a second layer of adhesive material is provided on the proximal surface of the backing layer, and wherein the first sensor is provided between the first layer of adhesive material and the second layer of adhesive material for the benefits of enabling attaching the base plate to user’s skin as well as to the ostomy appliance (¶0003-0005 and Fig. 4).
Regarding claim 29, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses/suggests to provide a first half (adhesive) of a coupling means configured for releasable coupling with a second half of the coupling means provided on a stomal waste collecting bag, wherein the first half of the coupling means is attached to the distal surface of the backing layer for the benefit(s) of forming .
Claim(s) 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Seres in view of Ono, as applied to claim 1 above, and further in view of Thirstrup (US PGPUB 20100030167 – of record).
Regarding claim 2, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres does not disclose wherein the conductor electrode and the ground electrode of each of the first sensor and the second sensor form a pair of at least partially coextending electrodes. 
In the same field of endeavor, sensors, Thirstrup discloses a dressing comprising a leak sensor (Abstract). Thirstrup further discloses the sensor form a pair of at least partically co-extending electrodes (two ring electrodes 224: ¶0109 and Fig. 5). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a pair of at least partially co-extending electrodes of each of the first sensor and the second sensor increases the distance/length of electrode and facilitates electrical communication with sensor. 
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base plate of Seres in view of Ono by incorporating a pair of at least partially co-extending electrodes for each of the first sensor and the second sensor, similar to that disclosed by Thirstrup, motivated by the desires to increase the distance/length of electrode and facilitate electrical communication with sensor. 
Claim(s) 20, 22, and 23 is/are rejected under 35 U.S.C 103 as being unpatentable over Seres in view of Ono, as applied to claim 3 above, and further in view Wang (US PGPUB 20160361015).
Regarding claims 20, 22, and 23, Seres in view of Ono discloses all the limitations as discussed above for claim 3.
Seres does not disclose wherein the first layer of adhesive material comprises a plurality of through-going openings, such that each through-going opening provides access to at least one of the electrodes of the first sensor by providing a passageway for moisture to pass through the first layer of adhesive material and into contact with the at least one of the electrodes of the first sensor; wherein the plurality of through-going openings is distributed in a generally circular configuration around the stoma-receiving opening; or wherein the plurality of through-going openings is evenly distributed around the stoma-receiving opening.
In an analogous art, using adhesives to mount devices onto the skin, Wang discloses breathable multilayered adhesive structure 100 comprising moisture-wicking layers adhered to the skin by a porous adhesion layer (Abstract, ¶0083 and Fig. 1). Wang further discloses the adhesive structure 100 comprises plurality of through-going openings (at least one through hole) for the benefit of providing access for electrodes/sensors (¶0096-0097). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing plurality of through-going openings to skin adhesive layer such that each through-going opening provides access to at least one of the electrodes of the first sensor by providing a passageway for moisture to pass through the first layer of adhesive material and into 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first layer of adhesive material of Seres in view of Ono by incorporating a plurality of through-going openings, similar to that disclosed/suggested by Wang, in order to provide access for electrodes/sensors, as suggested ¶0096-0097 of Wang, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (VI) (C)).
Claim(s) 24-25 and 30 is/are rejected under 35 U.S.C 103 as being unpatentable over Seres in view of Ono, as applied to claim 1 above, and further in view of Stroebech (WO 2017190752).
Regarding claims 24-25 and 30, Seres in view of Ono discloses all the limitations as discussed above for claim 1.
Seres further discloses/suggests to provide a first half (adhesive) of a coupling means configured for releasable coupling with a second half of the coupling means provided on a stomal waste collecting bag, wherein the first half of the coupling means is attached to the distal surface of the backing layer for the benefit(s) of forming a two-piece stomal waste collecting bag and enabling disposing of the bag without having to take off the wafer (¶0178, 0252, 0260, 0287, Fig. 4, and Fig. 14A).

In the same field of endeavor, ostomy appliances, Stroebech discloses a wafer comprising an adhesive layer and a backing layer (claim 1). Stroebech further discloses the technique of providing release layer on the distal side of the backing layer, wherein the release layer is made of sacrificial/dissolvable material which comprises a neutralizer (pg. 2, Lines 14-25; pg. 3, Lines 4-10, claims 1 and 10) and placing the sacrificial material (110) between the coupling of the backing layer (30) and the collection bag (70) and around stoma-receiving opening such that a radial extent/rim of the sacrificial material is between coupling of the backing layer (30) and the collection bag (70) (pg. 8, lines 1-20) for the benefits of minimizing the level of skin-aggressiveness or adhesive-aggressiveness of the output from stoma (pg. 4, Lines 9-20). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the distal side of the backing layer of Seres in view of Ono by incorporating a sacrificial material, similar to that disclosed/suggested by Stroebech, in order to minimize the level of skin-aggressiveness or adhesive-aggressiveness of the output from stoma, as suggested pg. 4, Lines 9-20 of Stroebech.
Allowable Subject Matter
Claim(s) 4-6, 11-13, 21, 26-28, and 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781